         Case 1:18-cr-00343-CKK Document 2 Filed 11/26/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                     v.
                                                         1:18-cr-00343-CKK
 GEORGE HIGGINBOTHAM                                     Judge Colleen Kollar-Kotelly

                Defendant.




                              NOTICE OF APPEARANCE


      To the Clerk of the Court, please enter my appearance as retained counsel for Defendant

George Higginbotham in the above captioned case



                                          Respectfully Submitted,

                                          _________/s/____________
                                          Lance Robinson #991118
                                          London & Mead
                                          1225 19th Street NW, Suite 320
                                          Washington, DC 20036
                                          Tel.: (202) 331-3334 (ext. 205)
                                          Fax: (202) 785-4280
                                          Email: lrobinson@londonandmead.com

                                          Counsel for Defendant George Higginbotham

                                          Dated: November 26, 2018
          Case 1:18-cr-00343-CKK Document 2 Filed 11/26/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I certify that on November 26, 2018, I served the above Notice of Appearance on all

counsel of record by electronic filing.




                                                 /s/
                                           Lance Robinson
